SECOND AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
THIS SECOND AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into this 10th day of September, 2012, by and between SILICON VALLEY
BANK (“Bank”) and SEQUENOM, INC., a Delaware corporation (“Parent”) and SEQUENOM
CENTER FOR MOLECULAR MEDICINE, LLC, a Michigan limited liability company (each a
“Borrower” and collectively, “Borrowers”).
RECITALS
A.Bank and Borrowers have entered into that certain Loan and Security Agreement
dated as of May 31, 2011 (as the same may from time to time be amended,
modified, supplemented or restated, including by that certain First Amendment to
Loan and Security Agreement dated as of June 20, 2011, the “Loan Agreement”).
B.    Bank has extended credit to Borrowers for the purposes permitted in the
Loan Agreement.
C.    Borrowers have requested that Bank amend the Loan Agreement to make
certain revisions as more fully set forth herein.
D.    Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2.    Amendments to Loan Agreement.
2.1    Notwithstanding any provision of the Loan Agreement to the contrary, Bank
hereby consents to issuance by Parent of Convertible Senior Notes.
2.2    Section 13 (Definitions). The following term and its respective
definition hereby is added to Section 13.1 of the Loan Agreement as follows:
“Convertible Senior Notes” means the unsecured convertible senior notes to be
issued by Parent, in an aggregate principal amount not to exceed $175,000,000;
provided that such convertible senior notes (a) will be senior unsecured
obligations of Parent




--------------------------------------------------------------------------------


and rank effectively subordinated to the Obligations to the extent of the
Collateral, (b) will have a maturity date no earlier than September 1, 2017, (c)
will not permit redemption by Parent prior to September 1, 2015, (d) will not
bear interest in excess of six percent (6.00 %) per annum (plus up to one
percent (1.00%) in additional interest payable in lieu of certain events of
default and/or as a result of the Convertible Senior Notes not being freely
tradeable or being subject to restrictive legends and a restricted CUSIP
number), (e) will provide for semi-annual interest payments and (f) will be on
terms (in addition to the terms covered by clauses (a) through (e), but other
than the other pricing terms and the aggregate principal amount) substantially
consistent with the terms summarized in the preliminary offering memorandum
provided by Parent to Bank on September 10, 2012; provided that the addition of
negative covenants, the reduction or elimination of grace periods or reduction
of thresholds on the events of default shall not be deemed inconsistent with
such preliminary offering memorandum.
2.4.1    Section 13 (Definitions). New clause (p) hereby is added to the defined
term “Permitted Indebtedness” in Section 13.1 of the Loan Agreement as follows:
“(p)    Indebtedness incurred pursuant to the Convertible Senior Notes;”        
3.    Limitation of Amendments.
3.1    The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.
3.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
4.    Representations and Warranties. To induce Bank to enter into this
Amendment, each Borrower hereby represents and warrants to Bank as follows:
4.1    Immediately after giving effect to this Amendment (a), except as
disclosed to Bank prior to the date hereof, the representations and warranties
contained in the Loan Documents are true, accurate and complete in all material
respects as of the date hereof (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date), and (b) no Event of Default has occurred and is continuing;
4.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

2
 
 



--------------------------------------------------------------------------------


4.3    The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
4.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
4.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
4.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and
4.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
5.    Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
6.    Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to Bank of this Amendment by each party hereto.
7.    Post-Closing Condition. Borrowers shall remit payment of all Bank Expenses
incurred through the date of this Amendment, which may be debited from any of
Borrowers’ accounts with Bank, within five (5) Business Days of the date of this
Amendment.
[Signature page follows]



3
 
 



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
BANK


SILICON VALLEY BANK


By: /s/Kevin Wallace
Name: Kevin Wallace
Title: Relationship Manager
BORROWERS


SEQUENOM, INC.


By: /s/ Paul V. Maier
Name: Paul V. Maier
Title: CFO
 
 








SEQUENOM CENTER FOR MOLECULAR MEDICINE, LLC


By: /s/ Paul V. Maier
Name: Paul V. Maier
Title: President























































[Signature Page to Second Amendment to Loan and Security Agreement]

 